NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This action is responsive to communications:  The application filed 10/29/2015, a reissue of application 13/841,791 (issued 4/28/2015 as US Pat 9,019,924), and the Response of 2/1/2017, as well as the Amendment filed 7/22/2022.

Claims 1-20 were initially pending in the application.  A preliminary amendment was filed concurrently with the application on 10/29/2015 amending claims 14-16 and adding new claims 21-40, as was an amendment of 9/25/2018.  By way of other amendments, claims 1-4, 6, 11-14, 16, 21, 22, 24-28, 30-32, 34-38, 40, 41, and 43 are pending.

This Action is Non-Final. 

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,019,924 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).  Therefore, unless one of the exceptions applies below, the examiner will interpret the limitations of the claims using the broadest reasonable interpretation
Claim 27 is a method claim which recites a step of transmitting data in a resource block based on one of four cases determined according to a bit field. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. MPEP 2111.04(II), citing Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential). Here, this means that only one of the four cases needs to be met by a prior art reference in order to teach the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 21, 22, 27, 31, and 32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pat 9,450,719 to Park et al. in view of NEC Group, “Downlink control signaling support for SU/MU-MIMO”, 3GPP TSG-RAN WG1 Meeting #59, Nov 13, 2009 and US PGPUB 2013/0021991 to Ko et al., all of record.
As to claim 21, Park discloses: 
a method for identifying resource scheduling for a user equipment (UE) in a multiple-user multiple-input multiple-output wireless communication system

Park discloses a MU-MIMO wireless communication system and a UE in said system. Park at Abstract and FIGS 6-8. Park further discloses identifying resource scheduling for the UE. Id. at col. 5 l. 58-col. 6 l. 9 and col. 13 ll. 25-62.
receiving downlink control information;

Park discloses receiving DCI. Likewise, throughout the disclosure of Park portions of the DCI are referred to. Id. at col. 20 ll. 4-6 referring to “N bits of DCI”. This DCI relates to at least one antenna port in the UE. Id. at col. 25 l. 46-col. col. 27 l. 9. Note also that Park discloses that the DCI may comport generally with DCI format 2C of 3GPP LTE, in the same manner as disclosed in the instant patent. Id. at col. 11 ll. 54-60, ‘924 Patent at col. 10 ll. 4-10.
identifying, from the downlink control information, one or more demodulation reference signal (DM-RS) ports assigned to the UE, a number of layers, a scrambling identifier […];

As noted above, Park discloses that DCI can comport with type 2C in the LTE system. This received value may identify a number of layers relating to one or more DM-RS ports assigned to the UE, as such is a part of DCI type 2C. Note also that the ‘924 Patent discloses that in DCI type 2C, “the bit field [is] used for joint coding of antenna ports(s), scrambling identifier and number of layers”  ‘924 Patent at col. 10 ll. 4-10. In normal LTE DCI type 2C, these are coded via three bits.
Identifying data intended for the UE in a resource block in a downlink subframe using the one or more DM-RS ports assigned to the UE […] wherein the resource block in the downlink subframe includes data for multiple users in the wireless communication system.

Park discloses receiving a signal including one or more layers in at least one resource block comprising a UE-specific signal for the UE among one or more UEs based on the one or more DM-RS ports, wherein a layer is associated with a DM-RS port. Park at col. 13 ll. 46-62 and col. 26 ll. 8-67.
Park does not disclose the identification of a physical downlink shared channel (PDSCH) energy per resource element (EPRE) to DM-RS EPRE ratio to the control information and use thereof in receiving the data signal, or identifying information as to whether rate matching around one or more ports from a DM-RS CDM group unassigned to the UE is used.
NEC discloses an analogous art, that is a MU-MIMO LTE system. NEC at Sec. 1 and 2. NEC discloses that downlink control information utilized by a UE to discriminate its elements in a resource block from another UE's include ports assigned to the UE. Id. at Sec. 2.1. NEC further discloses the benefit of that as well as a physical downlink shared channel (PDSCH) energy per resource element (EPRE) to DM-RS EPRE ratio. Id. at Sec. 2.2), and that the DM-RS EPRE to PDSCH EPRE ratio may be 1, e.g. 0dB, or 2, based on the assignment of layers. NEC at Sec. 2.2. 
As to the information being related to whether rate matching around one or more ports from a DM-RS code division multiplexing (CDM) group unassigned to the UE is used, the instant ‘924 Patent states that such is the same as the UE assuming data is mapped to the REs of a specific other CDM group in the case where DMRS ports said other group are not assigned to the UE. ‘924 Patent at col. 9 ll. 3-8. As various ports may be part of different CDM groups (Id. at col. 3 ll. 53-59), then this means, according to the specification, that the “information as to whether rate matching is used” claimed may be as simple as indicating to the UE what ports are assigned to it i.e. if it is assigned ports from only one CDM Group or more than one.
Ko discloses an analogous art, namely DM-RS in a MIMO system. Ko at Abstract and at ¶0009. Ko discloses an eNB may provide via DCI information to the UE including ports and layers assigned to the UE as well as indicating a DM-RS CDM Group which may tell the UE that data demodulation may be performed on REs belonging to another CDM Group to which information is mapped for other UEs. Id. and further at ¶¶0016 and 0287. As such, this reads on the claim as it indicates to the UE whether rate matching around one or more ports from an unassigned CDM group is used.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to add the teachings of NEC and Ko to Park. NEC states that the port assignment system of e.g. Park is not sufficient, stating “[o]ne can conclude that additional information for each UE needs to be signalled for every subframe” and that such helps allow the UE to tell if there are other UEs sharing the same RB with it, and further maintains scheduler flexibility. Further, one of ordinary skill in the art at the time would have understood such to have been an example of using known techniques to improve a similar device in the same way, yielding predictable results. MPEP 2143(I)(C), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further as to claim 22, 
wherein the PDSCH EPRE to DMRS EPRE ratio is 0 decibels (dB) to -3dB.
NEC discloses that the DM-RS EPRE to PDSCH EPRE ratio may be 1, e.g. 0dB, or 2, based on the assignment of layers. NEC at Sec. 2.2. A DM-RS EPRE to PDSCH EPRE ratio of 2 is a PDSCH EPRE to DM-RS EPRE ratio of .5, which is -3dB, as such is an inverse form of the claimed ratio.

As to claim 27, Park discloses:
A method for scheduling resources for a user equipment (UE) in a multiple-user multiple-input multiple-output wireless communication system, the method comprising:
Park discloses a MU-MIMO wireless communication system and an eNB in said system. Park at Abstract and FIGS 6-8. Park further discloses identifying resource scheduling for the UE. Id. at col. 5 l. 58-col. 6 l. 9 and col. 13 ll. 25-62.
identifying one or more demodulation reference signal (DM-RS) ports to assign to the UE […] for identifying data intended for the UE in a resource block in a downlink subframe;
including an information related to the one or more DM-RS ports assigned to the UE, a number of layers, a scrambling identifier […] in downlink control information;
transmitting the downlink control information; and
Park discloses transmitting DCI, which is a digital value. Park at col. 11 l. 31-col. 12 l. 6. Likewise, throughout the disclosure of Park portions of the DCI are referred to in this manner. Id. at col. 20 ll. 4-6 referring to “N bits of DCI”. This DCI relates to at least one antenna port in the UE. Id. at col. 25 l. 46-col. col. 27 l. 9. Note also that Park discloses that the DCI may comport generally with DCI format 2C of 3GPP LTE, in the same manner as disclosed in the instant patent. Id. at col. 11 ll. 54-60, ‘924 Patent at col. 10 ll. 4-10. This received value may identify a number of layers relating to one or more DM-RS ports assigned to the UE, as such is a part of DCI type 2C. Note also that the ‘924 Patent discloses that in DCI type 2C, “the bit field [is] used for joint coding of antenna ports(s), scrambling identifier and number of layers”  ‘924 Patent at col. 10 ll. 4-10. In normal LTE DCI type 2C, these are coded via three bits.
transmitting the data intended for the UE in the resource block in the downlink subframe […], 
wherein the resource block in the downlink subframe includes the data for multiple users in the wireless communication system.
Park discloses transmitting a signal including one or more layers in at least one resource block comprising a UE-specific signal for the UE among one or more UEs based on the one or more DM-RS ports, wherein a layer is associated with a DM-RS port. Park at col. 13 ll. 46-62 and col. 26 ll. 8-67.
Park does not disclose the identification of a physical downlink shared channel (PDSCH) energy per resource element (EPRE) to DM-RS EPRE ratio to the control information and use thereof in receiving the data signal, or including information as to whether rate matching around one or more ports from a DM-RS CDM group unassigned to the UE is used.
NEC discloses an analogous art, that is a MU-MIMO LTE system. NEC at Sec. 1 and 2. NEC discloses that downlink control information utilized by a UE to discriminate its elements in a resource block from another UE's include ports assigned to the UE. Id. at Sec. 2.1. NEC further discloses the benefit of that as well as a physical downlink shared channel (PDSCH) energy per resource element (EPRE) to DM-RS EPRE ratio. Id. at Sec. 2.2).
As to the information being related to whether rate matching around one or more ports from a DM-RS code division multiplexing (CDM) group unassigned to the UE is used, the instant ‘924 Patent states that such is the same as the UE assuming data is mapped to the REs of a specific other CDM group in the case where DMRS ports said other group are not assigned to the UE. ‘924 Patent at col. 9 ll. 3-8. As various ports may be part of different CDM groups (Id. at col. 3 ll. 53-59), then this means that the assigned port information may read as being “related to” whether or not the UE is assigned a specific CDM group or not. Basically, this means, according to the specification, that the “information related to whether rate matching is used” claimed may be as simple as indicating to the UE what ports are assigned to it i.e. if it is assigned ports from just CDM Groups 1 or 2, or both.
Ko discloses an analogous art, namely DM-RS in a MIMO system. Ko at Abstract and at ¶0009. Ko discloses an eNB may provide via DCI information to the UE including ports and layers assigned to the UE as well as indicating a DM-RS CDM Group which may tell the UE that data demodulation may be performed on REs belonging to another CDM Group to which information is mapped for other UEs. Id. and further at ¶¶0016 and 0287. As such, this reads on the claim as it indicates to the UE whether rate matching around one or more ports from an unassigned CDM group is used.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to add the teachings of NEC and Ko to Park. NEC states that the port assignment system of e.g. Park is not sufficient, stating “[o]ne can conclude that additional information for each UE needs to be signalled for every subframe” and that such helps allow the UE to tell if there are other UEs sharing the same RB with it, and further maintains scheduler flexibility. Further, one of ordinary skill in the art at the time would have understood such to have been an example of using known techniques to improve a similar device in the same way, yielding predictable results. MPEP 2143(I)(C), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
As to the limitation “based on a case determined among four cases according to a bit field in the downlink control information”, followed by the specifics of the four cases such is considered to be a conditional limitation and thus the reference does not need to meet all four. As noted above, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. MPEP 2111.04(II), citing Ex parte Schulhauser, cited above.
Here, the Examiner notes that the combination above teaches a bit field in the DCI. Park at col. 26 l. 8-col. 27 l. 15. Note the various values for the bit field of DCI format 2C used for joint coding of the antenna port(s), scrambling identity, and number of layers according to a portion of TABLE 12 below:

    PNG
    media_image1.png
    403
    303
    media_image1.png
    Greyscale

Note further that several of these values describe specific configurations wherein one or more ports are assigned to the UE from one CDM Group, and one or more layers associated with the Group are those assigned to the UE. Further, NEC discloses in Sec. 2.2 that various layers may be assigned to one UE and other layers to another UE, and in the case that layers assigned to UEs are equally split between a first CDM group and a second CDM group, the PDSCH EPRE to DMRS EPRE ratio is configured to be -3dB. NEC at Sec. 2.2 including Marked-up Table 2-2 shown below:

    PNG
    media_image2.png
    440
    547
    media_image2.png
    Greyscale

Here this would mean four layers, two of which are in Group 1 and assigned to the UE according to the disclosure of Park, and two of which are in Group 2 and assigned to a different UE. Given that Ko teaches above that the assignment of layers may be related to the UE rate matching around unassigned DMRS ports, this meets Case #2 and Case #3 as claimed, as one of ordinary skill in the art would further have understood that Case #3 would merely be from the other UE’s point of view.
Note further that several of these values in TABLE 12 of Park describe specific configurations such as Value 6 (one codeword) or Value 3 (two codewords), wherein four ports are assigned to the UE from both CDM Groups 1 and 2. NEC discloses in Sec. 2.2 that when four layers comprising both CDM groups are assigned in equal numbers, the ratio is -3dB. This meets the fourth case claimed. NEC at Sec. 2.2 including Marked-up Table 2-2 shown below:

    PNG
    media_image2.png
    440
    547
    media_image2.png
    Greyscale





As to claim 31, Park discloses: 
an apparatus  configured to identify resource scheduling for a user equipment (UE) in a multiple-user multiple-input multiple-output wireless communication system

Park discloses a MU-MIMO wireless communication system and a UE in said system. Park at Abstract and FIGS 6-8. Park further discloses identifying resource scheduling for the UE. Id. at col. 5 l. 58-col. 6 l. 9 and col. 13 ll. 25-62.
a receiver configured to receive downlink control information including a bit field related to an antenna port;

Park discloses receiving DCI. Likewise, throughout the disclosure of Park portions of the DCI are referred to. Id. at col. 20 ll. 4-6 referring to “N bits of DCI”. This DCI relates to at least one antenna port in the UE. Id. at col. 25 l. 46-col. col. 27 l. 9. Note also that Park discloses that the DCI may comport generally with DCI format 2C of 3GPP LTE, in the same manner as disclosed in the instant patent. Id. at col. 11 ll. 54-60, ‘924 Patent at col. 10 ll. 4-10. Park receives this with RF UNIT 23, which is a receiver. Park at FIG 10 and col. 28 ll. 7-17.
a controller configured to identify, from the downlink control information, one or more demodulation reference signal (DM-RS) ports assigned to the UE, a number of layers, a scrambling identifier […];

As noted above, Park discloses that DCI can comport with type 2C in the LTE system. This received value may identify a number of layers relating to one or more DM-RS ports assigned to the UE, as such is a part of DCI type 2C. Note also that the ‘924 Patent discloses that in DCI type 2C, “the bit field [is] used for joint coding of antenna ports(s), scrambling identifier and number of layers”  ‘924 Patent at col. 10 ll. 4-10. In normal LTE DCI type 2C, these are coded via three bits. Park discloses the operations occur in a processor, which is called a controller. Park at FIG 10 and col. 28 ll. 22-41, specifically l. 26 “[t]he processors 11 and 21 may be called controllers…”.
and identify data intended for the UE in a resource block in a downlink subframe using the one or more DM-RS ports assigned to the UE […] wherein the resource block in the downlink subframe includes data for multiple users in the wireless communication system.

Park discloses receiving a signal including one or more layers in at least one resource block comprising a UE-specific signal for the UE among one or more UEs based on the one or more DM-RS ports, wherein a layer is associated with a DM-RS port. Park at col. 13 ll. 46-62 and col. 26 ll. 8-67.
Park does not disclose the identification of a physical downlink shared channel (PDSCH) energy per resource element (EPRE) to DM-RS EPRE ratio to the control information and use thereof in receiving the data signal, or identifying information as to whether rate matching around one or more ports from a DM-RS CDM group unassigned to the UE is used.
NEC discloses an analogous art, that is a MU-MIMO LTE system. NEC at Sec. 1 and 2. NEC discloses that downlink control information utilized by a UE to discriminate its elements in a resource block from another UE's include ports assigned to the UE. Id. at Sec. 2.1. NEC further discloses the benefit of that as well as a physical downlink shared channel (PDSCH) energy per resource element (EPRE) to DM-RS EPRE ratio. Id. at Sec. 2.2), and that the DM-RS EPRE to PDSCH EPRE ratio may be 1, e.g. 0dB, or 2, based on the assignment of layers. NEC at Sec. 2.2. 
As to the information being related to whether rate matching around one or more ports from a DM-RS code division multiplexing (CDM) group unassigned to the UE is used, the instant ‘924 Patent states that such is the same as the UE assuming data is mapped to the REs of a specific other CDM group in the case where DMRS ports said other group are not assigned to the UE. ‘924 Patent at col. 9 ll. 3-8. As various ports may be part of different CDM groups (Id. at col. 3 ll. 53-59), then this means, according to the specification, that the “information as to whether rate matching is used” claimed may be as simple as indicating to the UE what ports are assigned to it i.e. if it is assigned ports from only one CDM Group or more than one.
Ko discloses an analogous art, namely DM-RS in a MIMO system. Ko at Abstract and at ¶0009. Ko discloses an eNB may provide via DCI information to the UE including ports and layers assigned to the UE as well as indicating a DM-RS CDM Group which may tell the UE that data demodulation may be performed on REs belonging to another CDM Group to which information is mapped for other UEs. Id. and further at ¶¶0016 and 0287. As such, this reads on the claim as it indicates to the UE whether rate matching around one or more ports from an unassigned CDM group is used.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to add the teachings of NEC and Ko to Park. NEC states that the port assignment system of e.g. Park is not sufficient, stating “[o]ne can conclude that additional information for each UE needs to be signalled for every subframe” and that such helps allow the UE to tell if there are other UEs sharing the same RB with it, and further maintains scheduler flexibility. Further, one of ordinary skill in the art at the time would have understood such to have been an example of using known techniques to improve a similar device in the same way, yielding predictable results. MPEP 2143(I)(C), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further as to claim 32, 
wherein the PDSCH EPRE to DMRS EPRE ratio is 0 decibels (dB) to -3dB.
NEC discloses that the DM-RS EPRE to PDSCH EPRE ratio may be 1, e.g. 0dB, or 2, based on the assignment of layers. NEC at Sec. 2.2. A DM-RS EPRE to PDSCH EPRE ratio of 2 is a PDSCH EPRE to DM-RS EPRE ratio of .5, which is -3dB, as such is an inverse form of the claimed ratio.

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Park et al. in view of NEC Group and Ko et al. as applied to claim 21 above and further in view of US Pat 8,532,051 to Prasad, of record.
As to claim 24, Park in view of NEC and Ko discloses the method of claim 21, but fails to disclose identifying, from the downlink control information, information about one or more interfering UEs including at least one of a modulation and coding scheme of the one or more interfering UEs, one or more ports assigned to the one or more interfering UEs, a number of the one or more interfering UEs, a UE identifier for the one or more interfering UEs, or a DM-RS port scrambling identifier for the one or more interfering UEs; and reducing interference from at least one of the one or more interfering UEs in identifying the data intended for the UE in the resource block using the information about one or more interfering UEs.
Prasad discloses, in a similar field of endeavour, namely scheduling resources in a MU-MIMO system such as Park in view of NEC (col. 1 l. 40-col. 2 l. 36), identifying, from the downlink control information, information about one or more interfering UEs including at least one of a modulation and coding scheme of the one or more interfering UEs , one or more ports assigned to the one or more interfering UEs, a number of the one or more interfering UEs, a UE identifier for the one or more interfering UEs, or a DM-RS port scrambling identifier for the one or more interfering UEs (see col. 1 ll. 51-65); and reducing interference from at least one of the one or more interfering UEs in identifying the data intended for the UE in the resource block using the information about one or more interfering UEs (Id. and at col 2 ll. 33-57 and col. 6 ll. 47-59).
It would therefore have been obvious to one of ordinary skill in the art at the time of the invention to add such a feature to Park in view of NEC and Ko, motivated by Prasad’s disclosure that such allows suppression of interference in a MU-MIMO system which improves performance (col. 3 ll. 43-57).

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. in view of NEC Group and Ko et al. as applied to claim 27 above and further in view of US Pat 8,837,269 to Ancora et al., of record
As to claim 28, Park in view of NEC Group and Ko disclose claim 27 above but fails to disclose the DCI including information as to an interfering UE, namely including at least one of MCS, number, ports, scrambling ID, or ID of the interfering UE.
Ancora discloses an analogous art, namely interference mitigation in a MIMO LTE system. Ancora at col. 2 ll. 9-56 and col. 8 ll. 14-23. Anocora further discloses that DCI may include information on an interfering UE, including modulation order (MCS). Id. at col. 5 ll. 44-55.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to add the teachings of Ancora to Park in view of NEC and Ko. Ancora discloses that such helps reduce interference in the system. Ancora at col. 5 ll. 50-55. Further, one of ordinary skill in the art at the time would have understood such to have been an example of using a known technique to improve a similar device in the same way, yielding predictable results. MPEP 2143(I)(C), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Park et al. in view of NEC Group and Ko et al. as applied to claim 31 above and further in view of Prasad.
As to claim 34, Park in view of NEC and Ko discloses the method of claim 31, but fails to disclose identifying, from the downlink control information, information about one or more interfering UEs including at least one of a modulation and coding scheme of the one or more interfering UEs, one or more ports assigned to the one or more interfering UEs, a number of the one or more interfering UEs, a UE identifier for the one or more interfering UEs, or a DM-RS port scrambling identifier for the one or more interfering UEs; and reducing interference from at least one of the one or more interfering UEs in identifying the data intended for the UE in the resource block using the information about one or more interfering UEs.
Prasad discloses, in a similar field of endeavour, namely scheduling resources in a MU-MIMO system such as Park in view of NEC (col. 1 l. 40-col. 2 l. 36), identifying, from the downlink control information, information about one or more interfering UEs including at least one of a modulation and coding scheme of the one or more interfering UEs , one or more ports assigned to the one or more interfering UEs, a number of the one or more interfering UEs, a UE identifier for the one or more interfering UEs, or a DM-RS port scrambling identifier for the one or more interfering UEs (see col. 1 ll. 51-65); and reducing interference from at least one of the one or more interfering UEs in identifying the data intended for the UE in the resource block using the information about one or more interfering UEs (Id. and at col 2 ll. 33-57 and col. 6 ll. 47-59).
It would therefore have been obvious to one of ordinary skill in the art at the time of the invention to add such a feature to Park in view of NEC and Ko, motivated by Prasad’s disclosure that such allows suppression of interference in a MU-MIMO system which improves performance (col. 3 ll. 43-57).


Allowable Subject Matter
Claims 1-4, 6, 11-14, 16, 25, 26, 35, 36, 37, 38, 40, 41, and 43 are allowed.
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for allowance and indication of allowable subject matter:  
Claims 1, 11, 25 and 35 disclose a method and apparatus for identifying resource scheduling for a US in a MIMO wireless communication system, comprising receiving downlink control information indicating one or more demodulation reference signal (DM-RS) ports assigned to the UE, a physical downlink shared channel (PDSCH) energy per resource element (EPRE) to DM-RS EPRE ratio, a SCID and a number of layers assigned, identifying, from the downlink control information, one or more DM-RS ports assigned to the UE and the power ratio according to the number of layers, and identifying a signal including data intended for the UE in a resource block in a downlink subframe from another signal in the resource block including data intended for another, interfering UE using the one or more DM-RS ports and the PDSCH EPRE to DM-RS EPRE ratio, wherein the resource block in the downlink subframe includes data for multiple users in the wireless communication system, and further requiring identifying, from the DCI, a DM-RS port SCID for a DM-RS port assigned to the interfering UE, identifying an initialization value for a scrambling sequence for resources assigned to the interfering UE using the DM-RS port SCID, and reducing interference from the interfering UE in identifying the data intended for the UE in the resource block using the initialization value for the scrambling sequence for resources assigned to the interfering UE. The prior art discloses identifying scheduling by receiving DCI including DM-RS ports, power ratio and layers, as well as a SCID, but fails to disclose or suggest identifying, from the DCI, a DM-RS port SCID for a DM-RS port assigned to the interfering UE, identifying an initialization value for a scrambling sequence for resources assigned to the interfering UE using the DM-RS port SCID, and reducing interference from the interfering UE in identifying the data intended for the UE in the resource block using the initialization value for the scrambling sequence for resources assigned to the interfering UE.
Claims 2-4 and 6, 12-14, 16, 26, 36 are indicated as containing allowable subject matter based on a dependence on claims 1, 11, 25, and 35, respectively.
Further as to claims 2 and 12, said claims require identifying whether rate matching around at least one unassigned port in another DM-RS code division multiplexing (CDM) group is used from a jointly encoded message in the downlink control information. The prior art discloses identifying scheduling by receiving DCI including DM-RS ports, power ratio and layers, as well as a SCID, but fails to disclose or suggest specifying whether rate matching around at least one unassigned port in another DM-RS CDM group is used, from a jointly encoded message in the DCI.
Claim 37 discloses an apparatus for scheduling resources for a UE in a MU-MIMO system, comprising a controller for identifying one or more DM-RS ports to assign and a PDSCH EPRE/DM-RS EPRE ratio for identifying UE data in an RB, and to include information related to the DM-RS ports assigned to the UE, layers, a scrambling ID, the ratio, and whether rate matching around ports as to another unassigned CDM group is used, further comprising a transmitter for transmitting the DCI and data for the UE based on one of four cases:
1) one or more DM-RS ports in a first CDM Group are assigned to the UE, the ratio is 0dB, and the data signal is mapped to the resource for another CDM Group
2) one or more ports in a first CDM Group are assigned to the UE, the ratio is   -3dB, and the data signal is not mapped to the resource for another CDM Group
3) one or more ports in a second CDM Group are assigned to the UE, the ratio is -3dB, and the data signal is not mapped to the resource for another CDM Group
4) one or more ports in a first, and also one or more ports in a second, CDM Group are assigned to the UE and the ratio is -3dB.
The prior art teaches three of the four cases, but not the first. As noted above, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. However, as to an apparatus claim, the prior art must meet all of the structural limitations. MPEP 2111.04(II), citing Ex parte Schulhauser, cited above.
The prior art of record discloses a scenario where the UE may be assigned ports for one CDM Group and the ratio is 0dB when ports for the other CDM Group are not assigned to another UE i.e. SU-MIMO. In such a scenario, it is not taught that the data signal would be mapped to the other resource associated with the unused CDM Group. Claim 38 is allowed based on a dependence on claim 37.
Claim 30 discloses a method for scheduling resources for a UE in a MIMO system comprising identifying one or more DM-RS ports to assign to the UE and a PDSCH to EPRE ratio, including information related to the ports assigned, a number of layers, scrambling identifier, the ratio, and whether rate matching around one or more ports from a CDM group unassigned to the UE is used in DCI, transmitting the DCI, and transmitting data for the UE in the RB based on the one or more DM-RS ports and the ratio wherein the RB includes data for multiple users, further comprising including, in the downlink control information, whether an interfering UE is allocated a group of resource blocks that overlaps with resource blocks assigned to the UE.
Claim 40 is based on allowable claim 37 above, but further discloses an apparatus for scheduling resources for a UE in a MIMO system comprising a controller for identifying one or more DM-RS ports to assign to the UE and a PDSCH to EPRE ratio, including information related to the ports assigned, a number of layers, scrambling identifier, the ratio, and whether rate matching around one or more ports from a CDM group unassigned to the UE is used in DCI, and a transmitter for transmitting the DCI, and transmitting data for the UE in the RB based on the one or more DM-RS ports and the ratio wherein the RB includes data for multiple users, further comprising including, in the downlink control information, whether an interfering UE is allocated a group of resource blocks that overlaps with resource blocks assigned to the UE.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Patent Owner’s arguments 7/22/2022 have been fully considered but they are not persuasive.
First it is noted that, in light of the amendment to claim 27 leading to the rejection above, the Examiner is further rejecting claims 21 and 31 in this Office action. As this is a new ground of rejection not in response to an amendment, this Office action is non-final.  
Patent Owner asserts that amended claim 27’s language of four possible cases is not taught by the prior art. However, the Examiner notes that such is similar to amended matter presented in the Amendment of 10/14/2020 which stood rejected in the Action of 12/17/2020. 10/14/2020 Amendment at 9-10. Further, as claim 27 is a method claim, all four options do not need to be met by the prior art as noted above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is (571)272-7849.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed,
/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:

		/JOSEPH R POKRZYWA/                     Primary Examiner, Art Unit 3992                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992